Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-58 are pending in this application.
Election/Restrictions
Applicant’s election without traverse of Group I and a species a. (Y = O) in the reply filed on 03/09/2022 is acknowledged.

    PNG
    media_image1.png
    178
    523
    media_image1.png
    Greyscale

The examiner searched applicant’s invention of Group I and the elected species and stopped when a prior art was found.

3.	The claims are drawn to multiple inventions for reasons set forth in the restriction requirement.  The claims are examined only to the extent that they read on the elected invention.  Cancellation of the non-elected subject matter is recommended in response to this Office Action. It is recommended that applicants delete Y = S and Y = CH2 from the claims.

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 1-2, 4-8, 10, 12-13, 20-33, 39-40 and 51 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yogo et al. WO2017069279 A1 (equivalent to U.S. Pat. No. 10,787,462).  Cited reference teaches the following exemplary compounds that are the same as applicants.

    PNG
    media_image2.png
    78
    640
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    199
    548
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    72
    656
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    198
    428
    media_image5.png
    Greyscale



    PNG
    media_image6.png
    246
    681
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    278
    647
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    276
    661
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    269
    648
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    268
    647
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    84
    659
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    219
    559
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    277
    643
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    258
    641
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    96
    649
    media_image15.png
    Greyscale


    PNG
    media_image16.png
    193
    487
    media_image16.png
    Greyscale


    PNG
    media_image17.png
    261
    649
    media_image17.png
    Greyscale


    PNG
    media_image18.png
    83
    651
    media_image18.png
    Greyscale


    PNG
    media_image19.png
    236
    506
    media_image19.png
    Greyscale


    PNG
    media_image20.png
    264
    661
    media_image20.png
    Greyscale


    PNG
    media_image21.png
    96
    654
    media_image21.png
    Greyscale


    PNG
    media_image22.png
    207
    616
    media_image22.png
    Greyscale

Since said exemplary compounds are the same as applicants a 102(a)(1) rejection is proper.
Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 1-48 and 51 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention:

	a.  In claim 1, the phrase “Z is C1-10aliphatic Z is C1-10 aliphatic” is not clear.  Is this a typographical error? Do applicants mean “Z is C1-10aliphatic”?  If so, applicants have to delete the second “Z is C1-10 aliphatic” from the claim.



	c.  Claims 15-19 that depend from claim 1 are rejected because there is no definition of R3 that is part of ring A.  Claims 15-19 should depend from claim 11 that defines the definition of R3 (see below).

    PNG
    media_image23.png
    52
    705
    media_image23.png
    Greyscale
 
	
d.  Claim 15 is rejected because there is no period at the end of the claim.

e.  Claim 39 is rejected because the term “isphenoxy” is not clear.  Do applicants mean “is phenoxy”?

Allowable Subject Matter
8.	Claims 49-50 are allowed.

Information Disclosure Statement
9.	Applicant’s Information Disclosure Statement, filed on 10/05/2021 has been acknowledged.  Please refer to Applicant’s copies of the 1449 submitted herewith.
					 
Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kahsay Habte Ph.D. whose telephone number is (571)272-0667.  The examiner can normally be reached on 8:30 - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK SHIBUYA can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Primary Examiner, Art Unit 1624



March 21, 2022